         Case 1:17-cr-00251-PGG Document 324 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              -against-                                              ORDER

 NATALIE JUSINO,                                                 17 Cr. 251 (PGG)

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The sentencing of Defendant Natalie Jusino will take place on Friday, June 11,

2021 at 2:00 p.m. Any submissions on behalf of the Defendant are due May 14, 2021, and any

submission by the Government is due on May 21, 2021.

               The Probation Department is directed to prepare a presentence investigation

report for the Defendant.

Dated: New York, New York
       January 6, 2021
                                            SO ORDERED.


                                            _________________________________
                                            Paul G. Gardephe
                                            United States District Judge
